United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2083
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Jonathon Stout,                         * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: January 5, 2006
                                Filed: January 11, 2006
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Jonathon Stout pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). His written plea agreement included an appeal
waiver. The district court1 sentenced him to the statutory minimum of 180 months in
prison and 5 years of supervised release. See 18 U.S.C. § 924(e)(1). On appeal,
Stout’s counsel has moved to withdraw and filed a brief under Anders v. California,
386 U.S. 738 (1967), and Stout has filed a pro se supplemental brief.



      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
       After reading the briefs and reviewing the record independently under Penson
v. Ohio, 488 U.S. 75 (1988), we dismiss this appeal on the basis of the appeal waiver
in the plea agreement. See United States v. Andis, 333 F.3d 886, 889-90 (8th Cir.) (en
banc) (criteria for enforcing appeal waiver), cert. denied, 540 U.S. 997 (2003); United
States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing
appeal waiver in Anders case). We also grant counsel’s motion to withdraw.
                         ______________________________




                                          -2-